DETAILED ACTION
This Office action is in response to the amendment filed 12/18/2020.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Peter Gallagher (Reg. 47584) on 3/18/2021.
The application has been amended as follows: 
The list of claims below is made to the amendments filed 12/18/2020.


(Currently amended)  A method comprising:
identifying, by an operating system of a host device, a plurality of superset features corresponding to a plurality of supersets of an application configured to be executed on the host device, each superset forming a portion of a virtual address space associated with the application, the plurality of superset features indicated by the application in a request for memory allocation, the plurality of superset features comprising two or more of data type, workload type, power requirement, and latency; and
allocating, by the operating system of the host device, heterogeneous memory to the virtual address space associated with the application, wherein the operating system allocates the heterogeneous memory to each of the plurality of supersets from a non-volatile memory or a volatile memory based upon the corresponding superset features, including allocating at least a first superset of the application to non-volatile memory based on the first superset having a user application data type  the second superset having an executable code data type 

(Canceled)	

(Previously presented) The method of claim 1, further comprising determining, by the operating system, the plurality of superset features from a plurality of flags of the application.
 
(Canceled)	

(Currently amended) The method of claim 1, wherein: 
the volatile memory comprises a plurality of volatile memory types; and 
the operating system is configured to select one of the plurality of volatile memory types for allocating the heterogeneous memory to the second superset.

(Currently amended)	The method of claim 1, wherein: 
the non-volatile memory comprises a plurality of non-volatile memory types; and 
the operating system is configured to select one of the plurality of non-volatile memory types for allocating the heterogeneous memory to the first superset.

(Currently amended)	The method of claim 1, further comprising:
		determining, by the operating system, an individual superset feature of the plurality of superset features to be a low power requirement; and
		allocating, by the operating system, the heterogeneous memory to an individual superset associated with the individual superset feature from the non-volatile memory for each of read, write, and update operations. 

(Currently amended) The method of claim 1, further comprising:

		allocating, by the operating system, the heterogeneous memory to an individual superset associated with the individual superset feature from a combination of the volatile memory and the non-volatile memory for read, write, and update operations.

(Canceled)
	
(Original) The method of claim 8, further comprising:
initially performing, by the operating system, the read, write, and update operations for the guaranteed power requirement from the non-volatile memory; 
		transferring, by the operating system, data from the non-volatile memory to the volatile memory upon a first condition being satisfied, including performing the read, write, and update operations from the volatile memory after the transfer; and
		re-transferring, by the operating system, the data from the volatile memory back to the non-volatile memory upon a second condition being satisfied, including performing the read, write, and update operations from the non-volatile memory after the re-transfer.

(Currently amended)	The method of claim 1, further comprising:
		
		identifying, by the operating system, a latency requirement from the application; and
		allocating, by the operating system, the heterogeneous memory to an individual superset associated with the individual superset feature based on the latency requirement.

(Currently amended) The method of claim 11, further comprising:
heterogeneous memory from the volatile memory for read, write, and update operations based upon the latency requirement being no latency, or low latency; and
allocating, by the operating system, the heterogeneous memory from the non-volatile memory for read, write, and update operations based upon the latency requirement being high latency or huge latency.

(Currently amended) A system comprising:
a host device comprising:
	a processing unit configured to execute an application; and 
	an operating system configured to allocate heterogeneous memory to an address space associated with the application, the address space comprises a plurality of supersets including at least a first superset and a second superset, and wherein the operating system is configured to:
identify at least a first data type corresponding to the first superset and a second data type corresponding to the second superset from an indication by the application in a request for memory allocation, the first data type is executable code of the application and the second data type is user data of the application; and
allocate the heterogeneous memory to the address space from a non-volatile memory and volatile memory based upon the first and second data types in combination with at least one of workload type, power requirement, and latency, including: 
allocate volatile memory to the first superset based upon the first data type being executable code; and 


(Previously presented) The system of claim 13, wherein: 
the volatile memory comprises a plurality of volatile memory types; and 
the operating system is further configured to allocate one of the plurality of volatile memory types to the first superset based on the first data type being executable code.  

 (Previously presented) The system of claim 13, wherein: 
the non-volatile memory comprises a plurality of non-volatile memory types; and 
the operating system is further configured to allocate one of the plurality of non-volatile memory types to the second superset based on the second data type being user data and further based on the workload type being a write only operation.
	
(Previously presented) The system of claim 13, wherein the operating system is further configured to: 
identify a locking primitive corresponding to a third superset from the application; and 
protect data stored in the third superset based on the locking primitive.

(Previously presented) The system of claim 13, wherein the operating system is further configured to: 
identify a hardware acceleration engine corresponding to a third superset from the application; and 
allocate the volatile memory or the non-volatile memory to the address space that is associated with the hardware acceleration engine.

means for storing computer-executable instructions; and
means for processing the computer-executable instructions to cause an operating system of the computing system to perform a process comprising:	
receiving a request for memory allocation from an application of the computing system, the request indicating a plurality of features associated with a plurality of locations of a virtual address space associated with the application;
identifying a corresponding plurality of features for each location of the plurality of locations of the virtual address space associated with the application, the plurality of features including two or more of data type, workload type, power requirement, latency; 
selecting between volatile memory and non-volatile memory of a heterogeneous memory for each location of the plurality of locations of the virtual address space based upon the corresponding  plurality of features, including selecting non-volatile memory for a first location of the virtual address space based on a corresponding first data type being user data and selecting volatile memory for a second location of the virtual address space based on a corresponding second  data type being executable code; 
 determining that a selected one of the volatile memory or the non-volatile memory comprises a plurality of memory types; and
selecting one of the plurality of memory types from the selected one of the volatile memory or the non-volatile memory for allocating memory to each location of the virtual address space associated with the selected one of the volatile memory or the non-volatile memory.
	
19-20. (Canceled)

21. (Previously presented) The system of claim 13, wherein the operating system is further configured to:  
vary the size of the first superset according to updating of data of the first superset; and 
vary the size of the second superset according to updating of data of the second superset.

22-23. (Canceled) 

Allowable Subject Matter
Claims 1, 3, 5-8, 10-18 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites the following limitations with features highlighted in combination with the other limitations of the claims most overcome the prior art of record:
“A method comprising:
identifying, by an operating system of a host device, a plurality of superset features corresponding to a plurality of supersets of an application configured to be executed on the host device, each superset forming a portion of a virtual address space associated with the application, the plurality of superset features indicated by the application in a request for memory allocation, the plurality of superset features comprising two or more of data type, workload type, power requirement, and latency; and
allocating, by the operating system of the host device, heterogeneous memory to the virtual address space associated with the application, wherein the operating system allocates the heterogeneous memory to each of the plurality of supersets from a non-volatile memory or a volatile memory based upon the corresponding superset features, including allocating at least a first superset of the application to non-volatile memory based on the first superset having a user application data type and allocating at least a second superset of the application to volatile memory based on the second superset having an executable code data type.”
The most relevant prior art does not appear to teach or suggest the highlighted limitations in combination with the other recited limitations. The closest prior art is Awasthi et al. which teaches a VM or application each being associated with a quality of service tag that indicates the quality of service to be expected by the VM. However, as Applicants have argued, Awasthi has a single QoS tag so that all the new page or memory allocations for a VM or application are allocated to a single corresponding storage medium. While the QoS requirement of Awasthi may be associated with a particular type of storage medium, Awasthi does not disclose the superset feature includes a data type and one or more of: workload type, power requirement, and latency. Thus, Awasthi does not have a plurality of supersets of an application, nor that the QoS tags are indicated in the request itself, when an application makes a memory allocation request.
Claims 3, 5-8, and 10-12 depend upon claim 1, and thus, is allowable for at least the same reasons as outlined above. 
Claim 13 recites subject matter substantially similar to that as recited in claim 1, and thus, is found to be allowable for the reasons discussed supra. Claims 14-17 and 21 depend upon claim 13, and thus, is allowable for at least the same reasons.
Claim 18 recites subject matter substantially similar to that as recited in claim 1, and thus, is found to be allowable for the reasons discussed supra. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE WEI whose telephone number is (571)270-0067.  The examiner can normally be reached on Mon - Thurs (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, REGINALD BRAGDON can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JANE WEI
Primary Examiner
Art Unit 2131



/JANE WEI/            Primary Examiner, Art Unit 2139